Exhibit 10.2

EXECUTION VERSION

 

 

 

GUARANTEE AGREEMENT

dated as of

October 10, 2012,

among

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED

HARMAN HOLDING GMBH & CO. KG

THE SUBSIDIARIES OF HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED

IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I   Definitions   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Other Defined Terms

     1    ARTICLE II    Guarantees   

SECTION 2.01.

 

Guarantees

     4   

SECTION 2.02.

 

Guarantee of Payment; Continuing Guarantee

     4   

SECTION 2.03.

 

No Limitations

     5   

SECTION 2.04.

 

German Guarantee Limitations

     6   

SECTION 2.05.

 

Reinstatement

     11   

SECTION 2.06.

 

Agreement to Pay; Subrogation

     11   

SECTION 2.07.

 

Information

     11    ARTICLE III    Indemnity, Subrogation and Subordination   

SECTION 3.01.

 

Indemnity and Subrogation

     11   

SECTION 3.02.

 

Contribution and Subrogation

     11   

SECTION 3.03.

 

Limitations, Subordination

     12    ARTICLE IV    ARTICLE V    Miscellaneous   

SECTION 5.01.

 

Notices

     12   

SECTION 5.02.

 

Waivers; Amendment

     13   

SECTION 5.03.

 

Administrative Agent’s Fees and Expenses; Indemnification

     13   

SECTION 5.04.

 

Successors and Assigns

     14   

SECTION 5.05.

 

Survival of Agreement

     14   

SECTION 5.06.

 

Counterparts; Effectiveness; Several Agreement

     14   

SECTION 5.07.

 

Severability; Limitation by Law

     15   

SECTION 5.08.

 

Right of Set-Off

     15   

SECTION 5.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     15   

SECTION 5.10.

 

WAIVER OF JURY TRIAL

     16   

SECTION 5.11.

 

Headings

     16   

SECTION 5.12.

 

Termination or Release

     16   

SECTION 5.13.

 

Additional Subsidiaries

     17   



--------------------------------------------------------------------------------

Schedules

 

Schedule I

  

Subsidiary Loan Parties

Exhibits   

Exhibit I

  

Form of Supplement



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT dated as of October 10, 2012 (this “Agreement”), among
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, HARMAN HOLDING GMBH & CO. KG, the
Subsidiaries from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

Reference is made to the Multi-Currency Credit Agreement dated as of October 10,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Harman International Industries, Incorporated, a
Delaware corporation (the “Company”), Harman Holding GmbH & Co. KG, a limited
partnership organized under the laws of Germany (the “Additional Borrower”), the
Lenders party thereto, the other parties thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent.

The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. The Subsidiary Loan Parties are Affiliates of
the Borrowers, will derive substantial benefits from the extension of credit to
the Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning specified in the Credit Agreement.

(b) The rules of construction specified in subsection 1.2 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Additional Borrower” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

“Auditing Period” has the meaning assigned to such term in Section 2.04(h).

“Auditor’s Determination” has the meaning assigned to such term in
Section 2.04(d).

 

1



--------------------------------------------------------------------------------

“Auditor’s Evaluation” has the meaning assigned to such term in Section 2.04(h).

“Capital Impairment” has the meaning assigned to such term in Section 2.04.

“Cash Management Obligations” means any obligations of any Loan Party or other
Subsidiary in respect of overdrafts or other liabilities owed to a Lender or an
Affiliate of a Lender arising from treasury, depository or cash management
services.

“Claiming Party” has the meaning assigned to such term in Section 3.02.

“Company” has the meaning assigned to such term in the introductory paragraph to
this Agreement.

“Contributing Party” has the meaning assigned to such term in Section 3.02.

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Credit Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Issuing Bank, (d) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Documents, (e) each provider of
treasury, depository or cash management services the liabilities in respect of
which constitute Cash Management Obligations, (f) each counterparty to any
Hedging Agreement the obligations under which constitute Hedging Agreement
Obligations, (g) each provider of any line of credit or other bilateral credit
facility the obligations under which constitute Other Facility Obligations,
(h) each other person to which any Obligation is owed and (i) the successors and
assigns of each of the foregoing.

“Domestic Obligations” means all the Obligations of the Company and any Domestic
Subsidiary, in each case, other than in respect of any guarantee of the
obligations of any Foreign Subsidiary.

“Enforcement Notice” has the meaning assigned to such term in Section 2.04(d).

“Foreign Guarantors” means the Additional Borrower (except with respect to the
obligations of the Additional Borrower) and each Subsidiary Loan Party that is a
Foreign Subsidiary.

“Foreign Obligations” means all the Obligations of the Additional Borrower and
any Foreign Guarantor.

“German GmbH & Co. KG Guarantor” means a Foreign Guarantor incorporated or
formed under the laws of Germany and constituted in the form of a limited
partnership with a limited liability company as general partner (GmbH & Co. KG).

 

2



--------------------------------------------------------------------------------

“German GmbH Guarantor” means a Foreign Guarantor incorporated or formed under
the laws of Germany and constituted in the form of a limited liability company
(GmbH).

“German Guarantors” means the German GmbH Guarantors and the German GmbH & Co.
KG Guarantors.

“Guaranteed Obligations” means:

(i) in the case of the Additional Borrower, the obligations of the Designated
Foreign Subsidiaries in respect of all the Hedging Agreement Obligations, all
the Cash Management Obligations and all the Other Facility Obligations;

(ii) in the case of the Foreign Guarantors (other than the Additional Borrower),
(A) the Loan Document Obligations of the Additional Borrower and (B) the
obligations of the Additional Borrower and the Designated Foreign Subsidiaries
in respect of all the Hedging Agreement Obligations, all the Cash Management
Obligations and all the Other Facility Obligations;

(iii) in the case of the Company, (A) the Loan Document Obligations of the
Additional Borrower and (B) the obligations of the other Loan Parties and the
other Subsidiaries in respect of all the Hedging Agreement Obligations, all the
Cash Management Obligations and all the Other Facility Obligations;

(iv) in the case of the US Guarantors (other than the Company), (A) the Loan
Document Obligations of the Borrowers and (B) the obligations of the Loan
Parties and the other Subsidiaries in respect of all the Hedging Agreement
Obligations, all the Cash Management Obligations and all the Other Facility
Obligations.

“Guarantors” means the US Guarantors and the Foreign Guarantors.

“Hedging Agreement Obligations” means all obligations of each Loan Party or
other Subsidiary under each Hedging Agreement that is (i) in effect on the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Effective Date or (ii) entered into after the Effective Date with any
counterparty that is a Lender or an Affiliate of a Lender at the time such
Hedging Agreement is entered into.

“Loan Document Obligations” means the due and punctual payment and performance
(i) by the Company of the Company Obligations and (ii) by the Additional
Borrower of the Additional Borrower Obligations (including, in each case,
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

“Management Determination” has the meaning assigned to such term in
Section 2.04(d).

 

3



--------------------------------------------------------------------------------

“Management Evaluation” has the meaning assigned to such term in
Section 2.04(h).

“Obligations” means, with respect to any Guarantor, its Loan Document
Obligations, its Cash Management Obligations, its Hedging Agreement Obligations,
its Other Facility Obligations and its Guaranteed Obligations, as applicable.

“Other Facility Obligations” means any Indebtedness or other financial
obligations owed to any Lender or Affiliate of a Lender under any line of credit
or other bilateral credit facility extended by such Lender or Affiliate to the
Company or a Subsidiary, but only to the extent such Indebtedness shall have
been incurred in compliance with the provisions of the Credit Agreement.

“Payment Obligation” has the meaning assigned to such term in Section 2.04(a).

“Subsidiary Loan Party” means each Subsidiary that is a party hereto on the date
hereof and each Subsidiary that becomes a party hereto pursuant to Section 5.13.

“US Guarantors” means the Company (except with respect to the obligations of the
Company) and each Subsidiary Loan Party that is not a Foreign Subsidiary.

ARTICLE II

Guarantees

SECTION 2.01. Guarantees. Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other applicable Guarantors and severally, to the
Administrative Agent, for the ratable benefit of the Credit Parties, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of its Guaranteed Obligations. Each Guarantor further agrees that
its Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Guaranteed
Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to any Borrower or any other Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. (a) Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy or similar proceeding shall have stayed
the accrual or collection of any of the Guaranteed Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any other Credit Party to
any security held for the payment of the Guaranteed Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any other Credit Party in favor of the Borrowers, any other party, or
any other Person. Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all of its Guaranteed Obligations, whether
currently existing or hereafter incurred.

 

4



--------------------------------------------------------------------------------

(b) As an original and independent obligation under this guarantee, each
Guarantor shall:

(i) indemnify the Administrative Agent and each other Credit Party and its
successors, endorsees, transferees and assigns and keep the Administrative Agent
and each other Credit Party indemnified against all costs, losses, expenses and
liabilities of whatever kind resulting from the failure of such Guarantor’s
Obligation to be paid when due or resulting from any of such Obligations being
or becoming void, voidable, unenforceable or ineffective against any Loan Party
liable therefor (including, but without limitation, all legal and other costs,
charges and expenses incurred by each Credit Party, or any of them, in
connection with preserving or enforcing, or attempting to preserve or enforce,
its rights under this guarantee); and

(ii) pay on demand the amount of such costs, losses, expenses and liabilities
whether or not the Administrative Agent or any of the other Credit Parties has
attempted to enforce any rights against any Loan Party or any other Person or
otherwise.

SECTION 2.03. No Limitations. (a) Subject to Section 2.04 and except for
termination of a Guarantor’s obligations hereunder as expressly provided in
Section 5.12, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations, any impossibility in the
performance of the Guaranteed Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Credit Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of any security held by the Administrative Agent or any other
Credit Party for the Guaranteed Obligations or any of them; (iv) any default,
failure or delay, wilful or otherwise, in the performance of the Guaranteed
Obligations; or (v) any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Guaranteed Obligations). Each Guarantor
expressly authorizes the Credit Parties to release or substitute any one or more
other guarantors or obligors upon or in respect of the Guaranteed Obligations,
all without affecting the obligations of any Guarantor hereunder.

 

5



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any Borrower
or any other Loan Party, other than the indefeasible payment in full in cash of
all the Guaranteed Obligations. The Administrative Agent and the other Credit
Parties may, at their election, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the applicable Guaranteed Obligations in respect
of which such Guarantor is liable have been fully and indefeasibly paid in full
in cash or immediately available funds or the guarantee of such Guarantor has
been terminated and released pursuant to Section 5.12. To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against any Borrower or any other Loan
Party, as the case may be.

SECTION 2.04. German Guarantee Limitations. (a) Each Credit Party agrees not to
enforce against a German Guarantor any payment obligation arising out of the
guarantee contained in Section 2.01 (the “Payment Obligation”) if and to the
extent (i) such Payment Obligation secures obligations of an affiliated company
(verbundenes Unternehmen) of such German Guarantor within the meaning of
Section 15 of the German Stock Corporation Act (Aktiengesetz) (other than any of
the German Guarantor’s Subsidiaries) and (ii) the enforcement of such Payment
Obligation would cause the German Guarantor’s or, in the case of a German GmbH &
Co. KG Guarantor, its general partner’s net assets (Reinvermögen), i.e., assets
(the calculation of which shall include all items set forth in Section 266(2)
A., B. and C. of the German Commercial Code (Handelsgesetzbuch)) minus
liabilities and liability reserves (the calculation of which shall include all
items set forth in Section 266(3) B., C. and D. of the German Commercial Code
(Handelsgesetzbuch)) to fall below its stated share capital (Stammkapital)
(Begründung einer Unterbilanz) or, if such net assets are already less than its
stated share capital (Stammkapital), would cause such amount to be further
reduced (Vertiefung einer Unterbilanz) (such event a “Capital Impairment”) and
such enforcement would result in a violation of Section 30 of the German Act on
Limited Liability Companies (Gesetz betreffend die Gesellschaften mit
beschränkter Haftung – “GmbHG”) provided that for the purposes of calculating
the amount to be enforced (if any) the following balance sheet items shall be
adjusted as follows:

(i) the amount of any increase of stated share capital (Stammkapital) of the
German Guarantor or, in the case of a German GmbH & Co. KG Guarantor, its
general partner that has been effected without the prior written consent of the
Administrative Agent shall be deducted from the stated share capital
(Stammkapital);

(ii) liabilities arising from loans provided to the relevant German Guarantor by
the Company or any of its Subsidiaries shall be disregarded if such loans are
subordinated within the meaning of Section 39(2) of the German Insolvency Code
(Insolvenzordnung); and

 

6



--------------------------------------------------------------------------------

(iii) any loans and other contractual liabilities incurred by the German
Guarantor or, in the case of a German GmbH & Co. KG Guarantor, its general
partner in violation of the provisions of any of the Loan Documents shall be
disregarded.

(b) Upon delivery of an Enforcement Notice (as defined below) and upon request
of the Administrative Agent, the German Guarantor shall as soon as reasonably
practicable and in any event within three months after such notice realize any
asset that is shown in the balance sheet with a book value (Buchwert) that is
significantly lower than the market value of such asset, which is not necessary
for the German Guarantor’s business (betriebsnotwendig). After the expiry of
such three months period the German Guarantor shall notify the Administrative
Agent of the amount of the proceeds from the sale and submit an accompanying
statement to the Administrative Agent stating the amount of the net assets
(Reinvermögen) of the German Guarantor or, in the case of a German GmbH & Co. KG
Guarantor, its general partner, and the amount by which such net assets
(Reinvermögen) exceed its respective registered share capital, each recalculated
(as of the date of delivery of an Enforcement Notice) for the purposes of
paragraph (a) hereof to take into account such proceeds.

(c) The limitations set out in paragraph (a) hereof shall not apply:

(i) in relation to and to the extent the proceeds of any borrowings under the
Credit Agreement have been on-lent, or otherwise passed on, to such German
Guarantor or any of its Subsidiaries and have not been repaid; and

(ii) to a German Guarantor which is a party to a domination agreement
(Beherrschungsvertrag) as dominated entity (beherrschtes Unternehmen) or obliged
to transfer its profits pursuant to a profit and loss transfer agreement
(Gewinnabführungsvertrag), provided that in such case the Credit Parties shall
in any event be entitled to enforce the Payment Obligation up to the amount
enforceable pursuant to paragraph (a) above but may enforce the Payment
Obligation in a higher amount only to the extent that such enforcement would not
result in a personal liability of any officer of the German Guarantor or, in the
case of a German GmbH & Co. KG Guarantor, its general partner.

(d) The limitations set out in paragraph (a) hereof only apply if and to the
extent that:

(i) within ten (10) Business Days following the notification by any Credit Party
of its intention to enforce the Payment Obligation (the “Enforcement Notice”),
the managing director(s) on behalf of the relevant German Guarantor or, in the
case of a German GmbH & Co. KG Guarantor, its general partner has/have confirmed
in writing to the Administrative Agent to what extent the Payment Obligation
cannot be enforced as it would cause a Capital Impairment within the

 

7



--------------------------------------------------------------------------------

meaning of paragraph (a) above (taking into account the adjustments set out in
paragraph (a)(i) to (iii) above) and such confirmation is supported by evidence
reasonably satisfactory to the Administrative Agent (the “Management
Determination”) and the Administrative Agent (acting on behalf of the relevant
Credit Party) has not contested this; or

(ii) within twenty (20) Business Days from the date the Administrative Agent has
contested the Management Determination, the Administrative Agent receives a
determination by the German Guarantor’s auditors of the amount that could have
been enforced on the date the Enforcement Notice without causing a Capital
Impairment within the meaning of paragraph (a) above (the “Auditor’s
Determination”). The amount determined in the Auditor’s Determination shall
(except for manifest error) be binding for the Loan Parties and the Credit
Parties. The costs of the Auditor’s Determination shall be borne by the relevant
German Guarantor.

(e) If the Administrative Agent disagrees with the Auditor’s Determination, the
Credit Parties shall be entitled to enforce the Payment Obligation up to the
amount which is undisputed between themselves and the German Guarantor. In
relation to the amount which is disputed, the Credit Parties shall be entitled
to further pursue their claims (if any) and the German Guarantor shall be
entitled to prove that this amount is necessary for maintaining its or, in the
case of a German GmbH & Co. KG Guarantor, its general partner’s stated share
capital (Stammkapital) without violation of Section 30 GmbHG (calculated as of
the date that the Enforcement Notice was given).

(f) If the Payment Obligation was enforced without limitation because the
Management Determination and/or the Auditor’s Determination (as the case may be)
was not delivered within the relevant time or for any other reason, the Credit
Parties shall promptly upon demand by the relevant German Guarantor repay to
such German Guarantor any amount which is necessary pursuant to Section 30 GmbHG
to maintain the stated share capital (Stammkapital) of the German Guarantor or,
in the case of a German GmbH & Co. KG Guarantor, its general partner, calculated
as of the date that the Enforcement Notice was given provided the relevant
Credit Party has received a corresponding amount by the relevant German
Guarantor as a consequence of enforcement of the relevant Payment Obligation.

(g) Furthermore, each Credit Party agrees not to enforce against a German
Guarantor any Payment Obligation if and to the extent (i) such Payment
Obligation secures obligations of an affiliated company (verbundenes
Unternehmen) of such German Guarantor within the meaning of Section 15 of the
German Stock Corporation Act (Aktiengesetz) (other than any of the relevant
German Guarantor’s subsidiaries) and (ii) such enforcement would result in the
illiquidity of the German Guarantor (Zahlungsunfähigkeit) in the meaning of
Section 17 subsection 2 German Insolvency Code (Insolvenzordnung) and (iii) such
enforcement would provoke the liability of the managing director(s) of the
German Guarantor under Section 64 sentence 3 GmbHG, provided that for the
purposes of calculating illiquidity in the meaning of this paragraph

 

8



--------------------------------------------------------------------------------

(i) any liabilities of the relevant German Guarantor to the Company or any of
its Subsidiaries shall be disregarded if and to the extent these liabilities
were – with respect to the ordinary course of business – created or not realized
in abusive interference with the relevant German Guarantor’s liquidity,
particularly in order to avoid the enforcement by the German Guarantor, or if
the due date of the respective liabilities deviates from the due dates usually
agreed between the parties with respect to their ordinary course of business,
and

(ii) any outstanding claims – including any rights of recourse – of the relevant
German Guarantor against the Company or any of its Subsidiaries that would not
be considered under Section 17 subsection 2 German Insolvency Code particularly
due to lacking maturity, deferral or enforceability (Durchsetzbarkeit) shall be
considered as disposable liquidity of such German Guarantor (frei verfügbare
Liquidität), if and to the extent these claims were – with respect to the
ordinary course of business – created or not realized in abusive interference
with the relevant German Guarantor’s liquidity, particularly in order to avoid
the enforcement by a Credit Party, or if the due date or the contractual
enforceability of the respective claims deviates from the usual agreements
between the parties with respect to their ordinary course of business, and

(iii) any payments effected by the relevant German Guarantor to the Company or
any of its Subsidiaries that were beyond the ordinary course of business
(gewöhnlicher Geschäftsverlauf) shall be regarded as disposable liquidity of the
relevant German Guarantor (frei verfügbare Liquidität).

(h) The limitation set out in Clause (g) shall only apply if and to the extent
that:

(i) within ten (10) Business Days after the receipt of the Enforcement Notice by
the relevant German Guarantor, the managing director(s) on behalf of such German
Guarantor has/have confirmed in writing to the respective Credit Party:

(1) the extent to which the Security secures obligations of an affiliated
company (verbundenes Unternehmen) of the relevant German Guarantor within the
meaning of Section 15 of the German Stock Corporation Act (Aktiengesetz) (other
than any of the relevant German Guarantor’s subsidiaries); and to what extent
the Security cannot be enforced as this would result in the illiquidity of the
relevant German Guarantor and the liability of the directors within the meaning
of Clause (g) and such confirmation is supported by evidence reasonably
satisfactory to the Credit Party; and

(2) such confirmation is supported by evidence by means of unaudited liquidity
statements (Liquiditätsbilanz) in which the current cash and cash equivalents
(together “Cash”) and the cash available within the next three weeks are opposed
to the liabilities which will become due

 

9



--------------------------------------------------------------------------------

within the next three weeks and a liquidity schedule (Liquiditätsplan) showing
the liquidity of the relevant German Guarantor for the preceding 12 months and
the expected liquidity during the subsequent two months (the liquidity
statements and the liquidity schedule jointly the “Management Evaluation”) and
the Credit Party has not contested this; and

(3) that all reasonable measures within ordinary course of business have been
taken or will promptly be taken – including the realisation of assets of the
relevant German Guarantor – in order to increase the liquidity of the German
Guarantor and this confirmation is supported by reasonable evidence, or

(ii) within twenty (20) Business Days from the date on which a Credit Party has
contested the Management Evaluation made in accordance with this Clause
(h) (i) (the “Auditing Period”), the Credit Party receives liquidity statements
with an auditor’s confirmation of the amount that could have been enforced on
the date of the Enforcement Notice without causing illiquidity within the
meaning of Clause (g) (the “Auditor’s Evaluation”). For the avoidance of doubt,
in case the Management Evaluation is contested, the Credit Party shall not
enforce the payment obligations created hereunder (Versprechen, zeitweilig nicht
zu vollstrecken) prior to the expiry of the Auditing Period. The costs of the
Auditor’s Evaluation shall be borne by the relevant German Guarantor.

(i) If a Credit Party disagrees with the Auditor’s Evaluation, the Credit Party
shall be entitled to enforce the Security up to the amount which is undisputed
between itself and the relevant German Guarantor. In relation to the amount
which is disputed, and if and to the extent the factual basis for the Management
Evaluation and the Auditor’s Evaluation particularly with regard to the
liquidity of the relevant German Guarantor has changed after the point in time
to which the Auditor’s Evaluation relates, the Credit Party shall be entitled to
further pursue its claims (if any) and the relevant German Guarantor shall be
entitled to prove that this amount is necessary for avoiding illiquidity in the
meaning of Section 17 subsection 2 German Insolvency Code (Insolvenzordnung)
(calculated in accordance with Clause (g)). The Auditor’s Evaluation does not
prevent the Credit Party from initiating court proceedings if it holds that the
prerequisites of an abusive interference as set forth in Section (g) (i) and
(ii) are met.

(j) No reduction of the amount enforceable under this guarantee in accordance
with the above limitations will prejudice the rights of the Credit Parties to
continue enforcing the guarantee (subject always to the operation of the
limitation set out above at the time of such enforcement) until full
satisfaction of the guaranteed claims. For the avoidance of doubt, nothing in
this Section 2.04 shall affect the right of the Credit Parties (or any of them)
to accelerate the Loans pursuant to Section 9 of the Credit Agreement.

 

10



--------------------------------------------------------------------------------

SECTION 2.05. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of its Guaranteed Obligation
is rescinded or must otherwise be restored by the Administrative Agent or any
other Credit Party upon the bankruptcy or reorganization of any Borrower, any
other Loan Party or otherwise.

SECTION 2.06. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Credit Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay its Guaranteed
Obligation as expressly contemplated by Section 2.01 when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent for distribution to the applicable Credit
Parties in cash the amount of its unpaid Guaranteed Obligation owed. Upon
payment by any Guarantor of any sums to the Administrative Agent as provided
above, all rights of such Guarantor against any Borrower or any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article III.

SECTION 2.07. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of each of the Borrower’s and each other Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks that such Guarantor assumes and incurs hereunder, and
(b) agrees that none of the Administrative Agent or the other Credit Parties
will have any duty to advise such Guarantor of information known to it or any of
them regarding such circumstances or risks.

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), each Borrower agrees that in the event a payment in
respect of any obligation shall be made by any Guarantor under this Agreement,
the Company shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment.

SECTION 3.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.03) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Obligation in respect of
which the Contributing Party is liable hereunder and such other Guarantor (the
“Claiming Party”) shall not have been fully indemnified by the Company as
provided in Section 3.01, the Contributing Party shall indemnify the Claiming
Party in an amount

 

11



--------------------------------------------------------------------------------

equal to the amount of such payment or the greater of the book value or the fair
market value of such assets, as the case may be, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing Party
on the date hereof and the denominator shall be the aggregate net worth of all
the Guarantors liable for such Obligation (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 5.13, the date of the supplement
hereto executed and delivered by such Guarantor). Any Contributing Party making
any payment to a Claiming Party pursuant to this Section 3.02 shall (subject to
Section 3.03) be subrogated to the rights of such Claiming Party under
Section 3.01 to the extent of such payment.

SECTION 3.03. Limitations, Subordination. Notwithstanding any provision of this
Agreement to the contrary, to the extent permitted by law and to the extent to
do so would not constitute unlawful financial assistance, the Guarantors shall
have no rights under Sections 3.01 and 3.02 and shall not exercise any other
rights of indemnity, contribution or subrogation under applicable law or
otherwise until all of the payment in full in cash of the Obligations owed by
the Loan Party against whom the Guarantor would otherwise have rights under
Section 3.01 or 3.02. No failure on the part of the Company or any Guarantor to
make the payments required by Sections 3.01 and 3.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

ARTICLE IV

Representations and Warranties

Each Guarantor represents and warrants that the execution, delivery and
performance by such Guarantor of this Agreement have been duly authorized by all
necessary corporate or other action and, if required, action by the holders of
such Guarantor’s Capital Stock, and that this Agreement has been duly executed
and delivered by such Guarantor and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
subsection 11.2 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Loan Party shall be given to it in care of the
Company as provided in subsection 11.2 of the Credit Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Credit Parties hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with subsections 11.1 of the Credit Agreement.

SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in subsection 11.5
of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee by any third party or
by any Guarantor arising out of, in connection with, or as a result of, the
execution, delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating to any of the foregoing agreement or
instrument contemplated hereby, whether or not any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations subject to the provisions of this Agreement. The provisions of this
Section 5.03 shall remain operative and in full force and effect regardless of
the

 

13



--------------------------------------------------------------------------------

termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document or any investigation made by or on behalf of the
Administrative Agent or any other Credit Party. All amounts due under this
Section 5.03 shall be payable on written demand therefor.

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Credit Parties and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Credit Party or
on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Credit Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement. This Agreement shall become effective as to any Loan Party when
a counterpart hereof executed on behalf of such Loan Party shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Loan Party and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Administrative Agent and the other Credit Parties and their respective
successors and assigns, except that no Loan Party shall have the right to assign
or transfer its rights or obligations hereunder (and any such assignment or
transfer shall be void) except as expressly provided in this Agreement or the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

 

14



--------------------------------------------------------------------------------

SECTION 5.07. Severability; Limitation by Law. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

SECTION 5.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Credit Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Credit Party to or for
the credit or the account of any Guarantor against any of and all the
obligations of such Guarantor now or hereafter existing under this Agreement
owed to such Credit Party, irrespective of whether or not such Credit Party
shall have made any demand under this Agreement and although such obligations
may be unmatured. Each Credit Party agrees promptly to notify the Borrowers and
the Administrative Agent after any such set-off and application made by such
Credit Party, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Credit Party under
this Section 5.08 are in addition to other rights and remedies (including other
rights of set-off) that such Credit Party may have.

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, provided that the provisions set forth in Section 2.04
shall be construed in accordance with and governed by the laws of the Federal
Republic of Germany.

(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the Loan Parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be

 

15



--------------------------------------------------------------------------------

enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Guarantor, or their respective properties
in the courts of any jurisdiction.

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 5.09. Each of
the Loan Parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.10.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Termination or Release. (a) This Agreement and the guarantees made
herein shall terminate when all of the Loan Document Obligations have been paid
in full and the Lenders have no further commitment to lend under the Credit
Agreement, the L/C Obligations have been reduced to zero and the Issuing Bank
has no further obligation to issue Letters of Credit under the Credit Agreement.

(b) A Subsidiary Loan Party (other than the Additional Borrower) shall
automatically be released from its obligations hereunder upon the consummation
of any

 

16



--------------------------------------------------------------------------------

transaction permitted by the Credit Agreement as a result of which such
Subsidiary Loan Party ceases to be a Subsidiary, provided that the Majority
Lenders shall have consented to such transaction (to the extent required by the
Credit Agreement) and the terms of such consent did not provide otherwise.

(c) Following the occurrence of a Ratings Guarantee Event, any Subsidiary Loan
Party (including, for the avoidance of doubt, the Additional Borrower) shall be
released from its obligations under this Agreement if (i) at the time of such
release no Default or Event of Default shall have occurred and be continuing or
would result from such release and (ii) the Company shall have delivered to the
Administrative Agent a notice requesting such release and confirming the
occurrence of a Ratings Guarantee Event and the satisfaction of the condition
set forth in the preceding clause (i).

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5.12, the Administrative Agent shall execute and
deliver to any Guarantor, at such Guarantor’s expense, all documents that such
Guarantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 5.12 shall be
without recourse to or warranty by the Administrative Agent.

SECTION 5.13. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and a Subsidiary of an instrument in the form of Exhibit I
hereto, such Subsidiary shall become a Subsidiary Loan Party and a Guarantor
hereunder with the same force and effect as if originally named as a Subsidiary
Loan Party and a Guarantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Loan Party hereunder. The
rights and obligations of each Loan Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Loan Party as a party to this
Agreement.

[Signature Pages Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

HARMAN INTERNATIONAL

INDUSTRIES, INCORPORATED,

By:  

/s/ Todd A. Suko

  Name:   Todd A. Suko   Title:   Executive Vice President and
General Counsel HARMAN HOLDING GMBH & CO. KG, By:   Harman Management GmbH,  
Its General Partner By:  

/s/ Todd A. Suko

  Name:   Todd A. Suko   Title:   Managing Director with sole power of
representation

HARMAN BECKER AUTOMOTIVE

SYSTEMS, INC.,

By:  

/s/ Todd Suko

  Name:   Todd Suko   Title:   Vice President and Secretary HARMAN FINANCIAL
GROUP LLC, By:  

/s/ Todd Suko

  Name:   Todd Suko   Title:   Vice President

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

HARMAN INC. & CO. KG, By:  

Harman International Industries, Incorporated,

Its General Partner

By:  

/s/ Michael Mauser

  Name:   Michael Mauser   Title:   Co-President Infotainment and
Lifestyle HARMAN PROFESSIONAL, INC., By:  

/s/ Todd A. Suko

  Name:   Todd A. Suko   Title:   Vice President and Secretary HARMAN EMBEDDED
AUDIO, LLC, By:  

/s/ Todd Suko

  Name:   Todd Suko   Title:   Managing Member HARMAN DEUTSCHLAND GMBH, By:  

/s/ Todd A. Suko

  Name:   Todd A. Suko   Title:   Managing Director with sole power of
representation

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

HARMAN BECKER AUTOMOTIVE

SYSTEMS GMBH,

By:  

/s/ Michael Mauser

  Name:   Michael Mauser   Title:   Co-President Infotainment and
Lifestyle By:  

/s/ Harry Andersson Bettencourt

  Name:   Harry Andersson Bettencourt   Title:   Proxy Holder

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

By:  

/s/ James A. Knight

  Name:   James A. Knight   Title:   Vice President

[Signature Page to Guarantee Agreement]